Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are active in this application.
Claim Objections
3.	Claims 4 and 20 are objected to as being duplicated.  Claims 4 and 20 recite same limitations. 
Specification
4.	The disclosure is objected to because of the following informalities: The status of the cross-reference to related applications must be updated on page 1.  
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1-10 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 1-10 and 20 are directed towards a data structure or “data store”. A data structure is descriptive material that can be considered statutory ONLY if it is both functional and clearly embodied on a non-transitory computer readable medium and meets the IEEE definition for data structure (a physical or logical relationship among data elements, designed to support specific data manipulation function) (see MPEP 2106). When functional descriptive material is recorded on some non-transitory computer readable medium it will become structurally and functionally interrelated to the medium and will be statutory in most cases since use the technology permits the function of the descriptive material to be realized. See In re lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 103 1, 1035 (Fed. Cir 1994) and Warmerdam, 33 F.3d at 1360-61,31 USPQ2d at 1759. A data structure is functional if the specific arrangement of data enables a computer to accomplish some useful result arising from the arrangement of the data in the data structure. However, even if the data structure of claims 1-10 and 20 are functional, it is not clearly defined as being embodied in a non-transitory computer readable medium and is therefore not statutory. See Warmerdam, 33 F.3d at 1360, 31 USPQ2d at 1759.  
	Claims 1-10 and 20 also recite a system which lacks the necessary physical articles or objects to constitute a machine or manufacture within the meaning of 35 U.S.C 101.

Claim Rejection - Double Patenting
6.               The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
7.	Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of prior U.S. Patent No. 11,151,126.    Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the similar limitations.  
Claims Comparison

                      Instant Application                                                     11,151,126
1. A database system, comprising: a hybrid column store, comprising: an in-memory store configured to store a representation of a database object; an on-disk store comprising an in-memory primitive store and a paged primitive store, and configured to store a primitive for the representation of the database object, wherein the primitive is saved as an in-memory form primitive in the in-memory primitive store or a paged form primitive in the paged primitive store, wherein the in-memory form primitive and the paged form primitive are a byte-compatible representation of the database object to provide a unified persistence format for the database object.

















































2. The database system of claim 1, wherein the representation of the database object includes the database object or a substructure of the database object.

3. The database system of claim 2, wherein the substructure of the database object includes a dictionary, a data vector, an index, one or more values, or one or more value identifiers corresponding to the one or more values.

4. The database system of claim 1, wherein the database object includes a database column containing one or more values.

5. The database system of claim 1, wherein the in-memory form primitive and the paged form primitive have a same application program interface (API).

6. The database system of claim 1, wherein the primitive contains a compressed version of the representation of the database object that is derived by using one or more compression schemes selected from an n-bit compression, a range compression, and an offset compression.

7. The database system of claim 1, wherein the in-memory primitive store is configured to save the in-memory form primitive as a compressed version of the representation of the database object by a contiguous block of data, and the paged primitive store is configured to save the paged form primitive as a compressed version of the representation of the database object on one or more pages of the paged primitive store.

8. The database system of claim 1, wherein the hybrid column store is included in a primary database, and the database system further comprises a secondary database provides only an in-memory representation or a paged representation of the database object.

9. The database system of claim 1, wherein the in-memory store is configured to further include a tag for the database object to indicate that the representation of the database object is stored as the in-memory form primitive or the paged form primitive.

10. The database system of claim 1, wherein the in-memory store further includes a buffer cache storing one or more pages retrieved from the paged primitive store.
















11. A method performed by a database system, comprising: performing one or more compression schemes on a database object or a substructure of the database object to derive a primitive for the database object or the substructure of the database object, wherein the database object or the substructure of the database object is stored in an in-memory store; and saving the primitive as an in-memory form primitive in an in-memory primitive store or a paged form primitive in a paged primitive store, wherein the in-memory form primitive and the paged form primitive are a byte-compatible representation of the database object or the substructure of the database object to provide a unified persistence format for the database object.

12. The method of claim 11, further comprising: loading one or more pages of the paged primitive store into a buffer cache of the in-memory store; and decompressing one or more database objects stored in the buffer cache.

13. The method of claim 11, further comprising: creating the substructure of the database object to represent the database object; and deriving the primitive for the substructure of the database object.

14. The method of claim 11, further comprising: receiving a load configuration; determining, based on the load configuration, whether to save the primitive as the in-memory form primitive in the in-memory primitive store or the paged form primitive in the paged primitive store.

15. The method of claim 11, wherein the in-memory form primitive and the paged form primitive have a same application program interface (API).

16. The method of claim 11, wherein the substructure of the database object includes a dictionary, a data vector, an index, one or more values, or one or more value identifiers corresponding to the one or more values.








































































































17. A non-transitory computer-readable device having instructions stored thereon that, when executed by a computing device, cause the computing device to perform operations comprising: performing one or more compression schemes on a database object or a substructure of the database object to derive a primitive for the database object or the substructure of the database object, wherein the database object or the substructure of the database object is stored in an in-memory store; and saving the primitive as an in-memory form primitive in an in-memory primitive store or a paged form primitive in a paged primitive store, wherein the in-memory form primitive and the paged form primitive are a byte-compatible representation of the database object or the substructure of the database object to provide a unified persistence format for the database object.

18. The non-transitory computer-readable device of claim 17, wherein the in-memory form primitive and the paged form primitive have a same application program interface (API).

19. The non-transitory computer-readable device of claim 18, wherein the substructure of the database object includes a dictionary, a data vector, an index, one or more values, or one or more value identifiers corresponding to the one or more values.

20. The database system of claim 1, wherein the database object includes a database column containing one or more values.

1. A computer-implemented method for generating a paged representation and an in-memory representation of a database object or a substructure of the database object in a database, comprising: maintaining a paged form primitive and an in-memory form primitive of the database object or the substructure of the database object in an on-disk store of the database, wherein the paged form primitive and the in-memory form primitive correspond to a primitive derived from the database object or the substructure of the database object and corresponding to a vector of data relating to the database object or the substructure of the database object, wherein the paged form primitive is capable of providing the paged representation of the database object or the substructure of the database object, and wherein the in-memory form primitive is capable of providing the in-memory representation of the database object or the substructure of the database object; determining a first load configuration for the database object; determining, based on the first load configuration, one or both of the paged representation or the in-memory representation of the database object or the substructure of the database object in the on-disk store of the database using the paged form primitive or the in-memory form primitive, respectively; and storing the one or both of the paged representation of the database object or the substructure of the database object in a buffer cache of the database or the in-memory representation of the database object or the substructure of the database object in an in-memory store of the database.

2. The computer-implemented method of claim 1, the maintaining the paged form primitive and the in-memory form primitive comprising: maintaining the in-memory form primitive and the paged form primitive of the database object or substructure of the database object in the database such that the paged representation and the in-memory representation of the database object are byte-wise compatible with each other.

3. The computer-implemented method of claim 1, the maintaining the paged form primitive and the in-memory form primitive comprising: maintaining the in-memory form primitive and the paged form primitive of the substructure of the on-disk store of the database such that the in-memory form primitive and the paged form primitive are persistent.

5. The computer-implemented method of claim 1, the maintaining the paged form primitive and the in-memory form primitive comprising: maintaining the paged form primitive and the in-memory form primitive of the substructure of the database object in the database.

6. The computer-implemented method of claim 1, the maintaining the paged form primitive and the in-memory form primitive comprising: creating a data vector and a dictionary unique to the database object such that the substructure corresponds to the data vector and the dictionary.

7. The computer-implemented method of claim 6, the maintaining the paged form primitive and the in-memory form primitive further comprising: creating an index unique to the data vector and the dictionary such that the substructure corresponds to the data vector, the dictionary, and the index.

8. The computer-implemented method of claim 1, further comprising: creating a primitive for the database object or the substructure of the database object using a compression scheme unique to the database object or the substructure of the database object; and creating, based on the primitive, the in-memory form primitive and the paged form primitive unique to the database object.

9. The computer-implemented method of claim 8, the creating the paged form primitive and the in-memory form primitive of the database object or the substructure of the database object comprising: generating the primitive corresponding to the database object or the substructure of the database object; storing the primitive as a contiguous block of data in the on-disk store of the database to represent the in-memory form primitive corresponding to the database object or the substructure of the database object; and storing the primitive on one or snore pages of the on-disk store of the database to represent the paged form primitive corresponding to the database object or the substructure of the database object.

10. The computer-implemented method of claim 9 the storing the primitive on the one or more pages of the on-disk store of the database to represent the paged form primitive corresponding to the database object or the substructure of the database object comprising: storing the primitive on a first and second page of the on-disk store of the database to represent the paged form primitive corresponding to the database object or the substructure of the database object such that the first and second pages store a first and second portion of the database object or the substructure of the database object, respectively.

11. The computer-implemented method of claim 1, the determining the one or both of the paged representation or the in-memory representation of the database object or the substructure of the database object using the paged form primitive or the in-memory form primitive, respectively, comprising: identifying, based on the first load configuration, the in-memory representation of the database object or the substructure of the database object stored in the on-disk store of the database; and generating the database object or the substructure of the database object using the in-memory form primitive such that the in-memory representation of the database object or the substructure of the database object corresponds to an entire database object or an entire substructure of the database object, respectively, and the storing of the one or both of the paged representation or the in-memory representation of the database object in the in-memory store of the database comprising: storing an entire database object or an entire substructure of the database object in the in-memory store of the database.

12. The computer-implemented method of claim 1, the determining the one or both of the paged representation or the in-memory representation of the database object or the substructure of the database object using the paged form primitive or the in-memory form primitive, respectively, comprising: identifying, based on the first load configuration, a first page of the on-disk store of the database, wherein the first page of the paged representation comprises a vector of data corresponding to the database object or the substructure of the database object.

13. The computer-implemented method of claim 12, the identifying the first page of the on-disk store of the database comprising: identifying, based on the first load configuration, the first page of the on-disk store of the database such that the first page stores all of the data corresponding to the database object or the substructure of the database object, and the storing of the one or both of the paged representation or the in-memory representation of the database object or the substructure of the database object in the database comprising: loading the first page of the on-disk store of the database into the buffer cache of the database.

14. The computer-implemented method of claim 12, the identifying the first page of the on-disk store of the database comprising: identifying, based on the first load configuration, the first page among a first and second page of the on-disk store of the database such that the first and second page each store a vector of data corresponding to a portion of the database object or the substructure of the database object, wherein the paged representation of the data object or the substructure of the database object corresponds to the vector of data stored on the first page and the second page.

15. The computer-implemented method of claim 12, the determining the one or both of the paged representation or the in-memory representation of the database object or the substructure of the database object using the paged form primitive or the in-memory form primitive, respectively, further comprising: generating, based on the first load configuration, the database object or the substructure of the database object using the vector of data stored on the first page of the on-disk store of the database; and storing the database object or the substructure of the database object on a second page of the on-disk store of the database such that the second page stores a vector of data corresponding the database object or the substructure of the database object, and the storing of the one or both of the paged representation or the in-memory representation of the database object or the substructure of the database object in the database comprising: loading the second page of the on-disk store of the database into the buffer cache of the database.

16. The computer-implemented method of claim 1, further comprising: determining, based on a data tiering scheme providing a prioritization schedule for storing the database object or a substructure of the database object, a second load configuration for the database object; and modifying, based on the load schedule, the storing of the one or both of the paged representation or the in-memory representation of the database object in the database.

18. The computer-implemented method of claim 1, the modifying the storing of the one or both of the paged representation or the in-memory representation of the database object in the database comprising: storing the in-memory representation of the database object or the substructure of the database object in the in-memory store of the database using the paged representation of the database object or the substructure of the database object stored in the buffer cache.

19. A system, comprising: a memory; and a processor in communication with the memory and configured to: maintain a paged form primitive and an in-memory form primitive of a database object or a substructure of the database object in an on-disk store of a database, wherein the paged form primitive and the in-memory form primitive correspond to a primitive derived from the database object or the substructure of the database object and corresponding to a vector of data relating to the database object or the substructure of the database object, wherein the paged form primitive is capable of providing a paged representation of the database object or the substructure of the database object, and wherein the in-memory form primitive is capable of providing an in-memory representation of the database object or the substructure of the database object; determining a first load configuration for the database object; determine, based on the first load configuration, one or both of the paged representation or the in-memory representation of the database object or the substructure of the database object in the on-disk store of the database using the paged form primitive or the in-memory form primitive, respectively; and store the one or both of the paged representation of the database object or the substructure of the database object in a buffer cache of the database or the in-memory representation of the database object or the substructure of the database object in an in-memory store of the database.

20. A non-transitory computer-readable device having instructions stored thereon that, when executed by a computing device, cause the computing device to perform operations comprising: maintaining a paged form primitive and an in-memory form primitive of a database object or a substructure of the database object in an on-disk store of a database, wherein the paged form primitive and the in-memory form primitive correspond to a primitive derived from the database object or the substructure of the database object and corresponding to a vector of data relating to the database object or the substructure of the database object, wherein the paged form primitive is capable of providing a paged representation of the database object or the substructure of the database object, and wherein the in-memory form primitive is capable of providing an in-memory representation of the database object or the substructure of the database object; determining a first load configuration for the database object; determining, based on the first load configuration, one or both of the paged representation or the in-memory representation of the database object or the substructure of the database object in the on-disk store of the database using the paged form primitive or the in-memory form primitive, respectively; and storing the one or both of the paged representation of the database object or the substructure of the database object in a butler cache of the database or the in-memory representation of the database object or the substructure of the database object in an in-memory store of the database.


	Regarding claims 1, 11 and 17 of the instant application, the claims are directed toward similar subject matter as claims 1, 19 and 20 of ‘126 as the claims recite the broader version of ‘126.  Although the conflicting claims are not identical, they are not patently distinct from each other because they are substantially similar in scope.  It is always obvious to broaden a claimed invention because the broaden method, product and/or system has a greater range of application but requires no further development.  The motivation would have been to accommodate an obvious need.
	The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.  The claims of the instant application therefore are not patently distinct from the ‘126 and as such are unpatentable over obvious-type double patenting.

Examiner's Note
8.	The Examiner respectfully requests of the Applicants in preparing responses, to fully consider the entirety of the references as potentially teaching all or part of the claimed invention.
It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments (see MPEP 2123).
The Examiner has cited particular locations in the reference(s) as applied to the claims below for the convenience of the Applicants. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claims, typically other passages and figures will apply as well.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 1-5, 8-10 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geissinger (US 2018/0137176).
	Regarding to claim 1, Geissinger discloses a database system (Figure 2), comprising: 
	a hybrid column store (Figure 2), comprising: 
	an in-memory store configured to store a representation of a database object ([0006], [0018], in memory database); 
	an on-disk store ([0018], disk storage) comprising an in-memory primitive store and a paged primitive store, and configured to store a primitive for the representation of the database object, wherein the primitive is saved as an in-memory form primitive in the in-memory primitive store or a paged form primitive in the paged primitive store, wherein the in-memory form primitive and the paged form primitive are a byte-compatible representation of the database object to provide a unified persistence format for the database object ([0022], [0041], [0049], binary representation, and [0074]-[0080]).

	Regarding to claim 2, Geissinger discloses wherein the representation of the database object includes the database object or a substructure of the database object ([0041], [0061], and [0074]-[0080]).

	Regarding to claim 3, Geissinger discloses wherein the substructure of the database object includes a dictionary ([0061], dictionary), a data vector, an index ([0041], index), one or more values, or one or more value identifiers corresponding to the one or more values.

	Regarding to claims 4 and 20, Geissinger discloses wherein the database object includes a database column containing one or more values ([0038], objects such a columns).

	Regarding to claim 5, Geissinger discloses wherein the in-memory form primitive and the paged form primitive have a same application program interface (API) ([0038], API).

	Regarding to claim 8, Geissinger discloses wherein the hybrid column store is included in a primary database, and the database system further comprises a secondary database provides only an in-memory representation or a paged representation of the database object ([0038]-[0041]).

	Regarding to claim 9, Geissinger discloses wherein the in-memory store is configured to further include a tag for the database object to indicate that the representation of the database object is stored as the in-memory form primitive or the paged form primitive ([0041], [0061], and [0074]-[0080]).

	Regarding to claim 10, Geissinger discloses wherein the in-memory store further includes a buffer cache storing one or more pages retrieved from the paged primitive store ([0047], buffer).

Allowable Subject Matter
10.	Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 11-19 would be allowable if overcome the Double Patenting rejections.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERILYN P NGUYEN whose telephone number is 571-272-4026.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. 

/MERILYN P NGUYEN/            Primary Examiner, Art Unit 2153